        Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 1 of 11
            Case 1:16-cv-01445-NRB Document 128 Filed gy.z.at.lll...£.a_ge_J__o.L10
                                                                                        I,
                                                             USDC SDNY                   )


                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC #: _ _ _-r+----1---
                                                             DATE FILED:    41 I~} lj
--------------X
In re BHP BILLITON LIMITED                       Civil Action No. 1:16-cv-01445-NRB
SECURITIES LITIGATION
                                                 CLASS ACTION

This Document Relates To:                        [PR~ED] FINAL JUDGMENT AND
                                                 ORDER OF DISMISSAL WITH PREJUDICE
  ALL ACTIONS.
______________ x




1525937_1
        Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 2 of 11
             Case 1:16-cv-01445-NRB Document 128 Filed 01/29/19 Page 2 of 10




            This matter came before the Court for hearing pursuant to the Order of this Court, dated

October 31, 2018, on the application of the parties for approval of the settlement set forth in the

Stipulation of Settlement dated as of September 14, 2018 ("Stipulation" or "Settlement"). Due

and adequate notice having been given to the Class as required in the Court's Order, and the

Court having considered all papers filed and proceedings held herein and otherwise being fully

informed in the premises and good cause appearing therefore, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that:

            1.     Definitions:   This Judgment incorporates by reference the definitions in the

Stipulation, and all capitalized terms used, but not defined herein, shall have the same meanings

as in the Stipulation.

            2.    Jurisdiction: This Court has jurisdiction over the subject matter of the Litigation,

and all matters relating to the Settlement, as well as personal jurisdiction over all parties to the

Litigation, including all Class Members.

            3.    Incorporation of Settlement Documents: This Judgment incorporates and makes a

part hereof: the Stipulation, the Notice and the Summary Notice, all of which were filed with the

Court on September 19, 2018.

            4.    Class Certification for Settlement Purposes: Pursuant to Rule 23 of the Federal

Rules of Civil Procedure, this Court finally certifies this Litigation as a class action brought on

behalf of the Class, which is defined as all persons and entities who purchased or otherwise

acquired an interest in BHP Billiton Limited and BHP Billiton plc (together, "BHP") ADRs

between September 25, 2014 and November 30, 2015, inclusive, on any exchange or otherwise.

Excluded from the Class are (i) Defendants, (ii) Related Parties (as defined in <]Il.24 of the

Stipulation), (iii) hnmediate Family Members of any natural persons in (ii), (iv) any person, firm,


                                                 - 1-
1525937_1
            Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 3 of 11
             Case 1:16-cv-01445-NRB Document 128 Filed 01/29/19 Page 3 of 10



trust, corporation, officer, director, or other individual or entity in which any Defendant had a

controlling interest during the Class Period, and (v) the legal representatives, heirs, successors-

in-interest or assigns of any such excluded party.        Also excluded from the Class are those

persons listed on Exhibit 1, whose requests for exclusion from the Class are hereby accepted by

the Court.

            5.    With respect to the Class, and for purposes of this Settlement only, the Court finds

and concludes that the requirements of Federal Rules of Civil Procedure 23(a) and 23(b)(3) are

satisfied as: (a) the Class Members are so numerous that joinder of all Class Members in the

Litigation is impracticable; (b) there are questions of law and fact common to the Class that

predominate over any individual questions; (c) the claims of the Plaintiffs are typical of the

claims of the Class; (d) the Plaintiffs and Lead Counsel have fairly and adequately represented

and protected the interests of all the Class Members; and (e) a class action is superior to other

available methods for the fair and efficient adjudication of the controversy, considering: (i) the

interests of the Class Members in individually controlling the prosecution of the separate actions,

(ii) the extent and nature of any litigation concerning the controversy already commenced by

Class Members, (iii) the desirability or undesirability of continuing the litigation of these claims

in this particular forum, and (iv) the difficulties likely to be encountered in the management of

the Litigation. Accordingly, for settlement purposes only, the Class is certified, Plaintiffs are

appointed Class Representatives, and Lead Counsel is appointed Class Counsel.

            6.   Notice: The Court finds that the dissemination of the Notice and the publication

of the Summary Notice: (a) were implemented in accordance with the Preliminary Approval

Order; (b) constituted the best notice practicable under the circumstances; (c) constituted notice

that was reasonably calculated, under the circumstances, to apprise Class Members of (i) the

                                                 -2-
1525937_1
,.
             Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 4 of 11
                 Case 1:16-cv-01445-NRB Document 128 Filed 01/29/19 Page 4 of 10



     pendency of the Litigation; (ii) the effect of the proposed Settlement (including the releases to be

     provided thereunder); (iii) Lead Counsel's motion for an award of attorneys' fees and litigation

     expenses; (iv) their right to object to any aspect of the Settlement, the Plan of Allocation, and/or

     Lead Counsel's motion for attorneys' fees and litigation expenses; (v) their right to exclude

     themselves from the Class; and (vi) their right to appear at the Settlement Hearing;

     (d) constituted due, adequate, and sufficient notice to all persons and entities entitled to receive

     notice of the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the Federal

     Rules of Civil Procedure, the United States Constitution (including the Due Process Clause), the

     Private Securities Litigation Reform Act of 1995, 15 U.S.C. §78u-4, as amended, and all other

     applicable law and rules. No objections to the Settlement were received by the Settling Parties

     or the Court.

             7.       Final Settlement Approval and Dismissal of Claims: Pursuant to Federal Rule of

     Civil Procedure 23, this Court hereby fully and finally approves the Settlement set forth in the

     Stipulation in all respects (including, without limitation: the amount of the Settlement; the

     releases provided for therein; and the dismissal with prejudice of the claims asserted against

     Defendants in the Litigation) and finds that the Settlement is, in all respects, fair, reasonable, and

     adequate to the Class. The Court further finds that the Settlement set forth in the Stipulation is

     the result of arm's-length negotiations between experienced counsel representing the interests of

     the Settling Parties. Accordingly, the Stipulation and the Settlement embodied in the Stipulation

     are hereby finally approved in all respects. The Settling Parties are hereby directed to perform

     its terms.




                                                      -3-
     1525937_1
        Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 5 of 11
            Case 1:16-cv-01445-NRB Document 128 Filed 01/29/19 Page 5 of 10




            8.     The Litigation and all claims contained therein, as well as all of the Released

Claims, are hereby dismissed with prejudice as to the Settling Parties, including the Class. The

Settling Parties are to bear their own costs, except as otherwise provided in the Stipulation.

            9.     Binding Effect: The terms of the Stipulation and of this Judgment shall be forever

binding on Defendants, Plaintiffs and all other Class Members (regardless of whether or not any

individual Class Member submits a Proof of Claim or seeks or obtains a distribution from the

Net Settlement Fund), as well as their respective successors and assigns.

            10.    Releases: The releases set forth in paragraph 5 of the Stipulation, together with

the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly

incorporated herein in all respects. The releases are effective as of the Effective Date.

Accordingly, this Court orders that:

            (a) Without further action by anyone, and subject to paragraph 11 below, upon the

            Effective Date of the Settlement, Plaintiffs and each of the other Class Members, on

        behalf of themselves, and each of their respective heirs, executors, administrators,

        predecessors, successors, assigns, parents, subsidiaries, affiliates, officers, directors,

            agents, fiduciaries, beneficiaries or legal representatives, in their capacities as such, shall

        be deemed to have, and by operation of law and of this Judgment shall have, fully,

            finally, and forever compromised, settled, released, resolved, relinquished, waived, and

            discharged each and every Released Claim (including Unknown Claims) against any of

            the Released Persons, and shall forever be barred and enjoined from commencing,

            instituting, prosecuting, or continuing to prosecute any or all of the Released Claims

            against any of the Released Persons.




                                                     -4-
1525937_1
             Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 6 of 11
             Case 1:16-cv-01445-NRB Document 128 Filed 01/29/19 Page 6 of 10




             (b) Without further action by anyone, and subject to paragraph 11 below, upon the

             Effective Date of the Settlement, each of the Released Persons shall be deemed to have,

             and by operation of this Judgment shall have, fully, finally and forever released,

             relinquished, and discharged Plaintiffs, Class Members (except any Class Member who

             timely and validly requests exclusion from the Class), and Lead Counsel from all claims

             and causes of action of every nature and description (including Unknown Claims) arising

             out of, relating to, or in connection with, the institution, prosecution, assertion,

             settlement, or resolution of the Litigation, except claims to enforce the Settlement and the

             terms of the Stipulation and claims or defenses arising from claims by any Class Member

             concerning a deficiency in administration of the Settlement.

             11.    Notwithstanding paragraph 10 above, nothing in this Judgment shall bar any

action by any of the parties to enforce or effectuate the terms of the Stipulation or this Judgment.

             12.    Only those Class Members filing valid and timely Proofs of Claim shall be

entitled to participate in the Settlement and receive a distribution from the Settlement Fund. All

Class Members shall, as of the Effective Date, be bound by the releases set forth herein whether

or not they submit a valid and timely Proof of Claim.

             13.    Injunction:   Upon the Effective Date, Plaintiffs and all Class Members and

anyone claiming through or on behalf of any of them, are forever barred and enjoined from

filing, pursuing, commencing, instituting or continuing to prosecute any action or any proceeding

in any court of law or equity, arbitration tribunal, administrative forum, or other forum of any

kind (whether within the United States or not) asserting any of the Released Claims (including

Unknown Claims) against any of the Released Persons.




                                                    -5-
1525937 _1
            Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 7 of 11
             Case 1:16-cv-01445-NRB Document 128 Filed 01/29/19 Page 7 of 10



            14.     Upon the Effective Date, the Court permanently bars, enjoins, and restrains any

and all claims for contribution arising out of the Litigation (including, but not limited to, the

Released Claims) by any Person.

            15.     No Admissions:        Neither this Judgment, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or

any other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Stipulation, nor any proceedings taken or submissions made pursuant to or in

connection with the Stipulation and/or approval of the Settlement (including any arguments

proffered in connection therewith):

            (a) shall be offered against any of the Released Persons as evidence of, or construed as, or

            deemed to be evidence of any presumption, concession, or admission by any of the

            Released Persons with respect to the truth of any fact alleged by Plaintiffs or the validity of

            any claim that was or could have been asserted or the deficiency of any defense that has

            been or could have been asserted in this Litigation or in any other litigation, or of any

            liability, negligence, fault, or other wrongdoing of any kind of any of the Released Persons

            or in any way referred to for any other reason as against any of the Released Persons, in

            any civil, criminal, administrative, or other action or proceeding (whether within the United

            States or not), other than such proceedings as may be necessary to effectuate the provisions

            of the Stipulation;

            (b) shall be construed against any of the parties as an admission, concession, or

            presumption that the consideration to be given under the Settlement represents the

            amount which could be or would have been recovered after trial; provided, however, that

            the parties and the Released Persons and their respective counsel may refer to this


                                                     - 6-
1525937_1
            Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 8 of 11
             Case 1:16-cv-01445-NRB Document 128 Filed 01/29/19 Page 8 of 10




            Judgment and the Stipulation to effectuate the protections from liability granted

            hereunder and thereunder or otherwise to enforce the terms of the Settlement.

            16.    Defendants and/or their respective Related Parties may file the Stipulation and/or

this Final Judgment and Order of Dismissal with Prejudice from this action in any action that

may be brought against them in order to support a defense or counterclaim based on the

principles of res judicata, collateral estoppel, release, good faith settlement, judgment bar or

reduction, or any other theory of claim preclusion or issue preclusion or similar defense or

counterclaim.

            17.    Retention of Jurisdiction: Without affecting the finality of this Final Judgment

and Order of Dismissal with Prejudice in any way, this Court hereby retains continuing and

exclusive jurisdiction over: (a) implementation of this Settlement and any award or distribution

of the Settlement Fund, including interest earned thereon; (b) disposition of the Settlement Fund;

(c) determination of applications for attorneys' fees and expenses in the Litigation; and (d) all

parties hereto, including all Class Members, for the purpose of construing, enforcing, and

administering the Stipulation.

            18.   Rule 11 Findings: The Court finds that during the course of the Litigation, the

Settling Parties and their respective counsel at all times complied with the requirements of

Federal Rule of Civil Procedure 11.

            19.   Modification of the Agreement of Settlement: Without further approval from the

Court, Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments or

modifications of the Stipulation or any exhibits attached thereto to effectuate the Settlement that:

(a) are not materially inconsistent with this Judgment; and (b) do not materially limit the rights of

Class Members in connection with the Settlement. Without further order of the Court, Plaintiffs

                                                  -7-
1525937_1
,.   '
                 Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 9 of 11
                     Case 1:16-cv-01445-NRB Document 128 Filed 01/29/19 Page 9 of 10




         and Defendants may agree to reasonable extensions of time to carry out any provisions of the

         Settlement.

                     20.   Termination of Settlement: If the Settlement is terminated as provided in the

         Stipulation or the Effective Date does not occur, then this Final Judgment and Order of Dismissal

         with Prejudice shall be vacated, rendered null and void and be of no further force and effect,

         except as otherwise provided by the Stipulation, and this Judgment shall be without prejudice to

         the rights of Plaintiffs, the other Class Members and Defendants, and the parties shall revert to

         their respective positions in the Litigation as of August 5, 2018, as provided in the Stipulation.

                     21.   Entry of Final Judgment: Any plan of allocation submitted by Lead Counsel or

         any order entered regarding the attorneys' fee and expense application shall in no way disturb or

         affect this Final Judgment and Order of Dismissal with Prejudice and shall be considered

         separate from this Final Judgment. Thus, there is no just reason to delay the entry of this

         Judgment as a final judgment in this Litigation. Accordingly, pursuant to Rule 54(b) of the

         Federal Rules of Civil Procedure, the Clerk of the Court is expressly directed to immediately

         enter this final judgment in this Litigation.



                     IT IS SO ORDERED.

         DATED:        ~ 10 ,      ZDl6/




                                                         -8-
         1525937_1
      Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 10 of 11




                                         Exhibit 1
           In re BHP Billiton Limited Securities Litigation, No. 1:16-cv-01445-NRB
                                     Opt-Outs/Exclusions

Name·           4

Robert L. Weise, Jr.
Wayne M. Buck
Richard B. Loring
Gregg Dana Johnson
David L. Kineman
Richard L. Arthur
Lewis H. Bancroft
Ralph J. and Louis M. Ryan
Jean M. Hendrickson
Bradley Farber
Robert E. and Selma L. McPartland
Creighton N. and Connie Jo Cornell
Dennis R. and Jean E. Gorski
Carolyn Sue Gang
Edward C. Noltensmeyer
LaDonna R. Tydlacka
Sylvia D. Rogers
Kenneth M. and Lucette L. Okamoto
Alfred Whiffen
Asako McConn
Bonnie B. Else
Blake and Joan McKinley
Norma J. Strausbaugh
Mary E. Johnston
Edith J. Rittenbach
Donald L. Lerchbacker (deceased) and Michelle L.
Britvec
Frances S. Adams
Anna C. Cales
Shirley A. Reed
Darryl D. and Elaine M. Robinson
Douglas J. Christine
Nancy J. Bowers Living Trust and Eugene A. Bowers
TTEE
Clara D. Wagner
Marian Christopherson
Peggy Eileen Bond
Saher Ali
Edythe Falconer
Estate of Peter Baldwin Robinson
-''   ,.   l"   •

                          Case 1:16-cv-01445-NRB Document 141 Filed 04/10/19 Page 11 of 11




                    Stuart W. McGregor
                    William V. Holloway
                    Joe G. and Myrtle C. Williams
                    Nancy Zaiser
                    Linda M. Wentzel
                    Anna Bonkowski
                    Frank and Nancy Chamberlin
